


110 HR 5702 IH: To amend titles XVIII and XIX of the Social Security Act

U.S. House of Representatives
2008-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5702
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2008
			Mr. Levin (for
			 himself, Mr. Castle,
			 Mr. McDermott,
			 Mr. Kildee,
			 Mrs. McCarthy of New York,
			 Mr. Moore of Kansas,
			 Mr. Farr, Ms. DeLauro, Ms.
			 Slaughter, Ms. Wasserman
			 Schultz, Mr. George Miller of
			 California, Ms. Hooley,
			 Mr. Cummings,
			 Mr. Blumenauer,
			 Mr. Higgins,
			 Mr. Wu, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  to promote the use of advance directives, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Advance Directive Promotion Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Improvement of policies related to the use and
				portability of advance directives.
					Sec. 3. Medicare coverage of an end-of-life planning
				consultation as part of an initial preventive physical examination.
					Sec. 4. National information hotline for end-of-life
				decisionmaking and hospice care.
					Sec. 5. Increasing awareness of the importance of end-of-life
				planning.
				
			2.Improvement of
			 policies related to the use and portability of advance directives
			(a)MedicareSection
			 1866(f) of the Social Security Act (42
			 U.S.C. 1395cc(f)) is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (B), by inserting and if presented by the individual (or on behalf of
			 the individual), to include the content of such advance directive in a
			 prominent part of such record before the semicolon at the end;
					(B)in subparagraph
			 (D), by striking and after the semicolon at the end;
					(C)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
					(D)by inserting after
			 subparagraph (E) the following new subparagraph:
						
							(F)to provide each such individual with
				the opportunity to discuss issues relating to the information provided to that
				individual pursuant to subparagraph (A) with an appropriately trained
				professional.
							;
					(2)in paragraph (3),
			 by striking a written and inserting an;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(5)(A)In addition to the requirements of
				paragraph (1), a provider of services shall give effect to a valid advance
				directive executed outside the State in which such directive is presented to
				the same extent as such provider would give effect to a valid advance directive
				executed under the law of the State in which it is presented. In the absence of
				knowledge to the contrary, such a provider may presume that such an advance
				directive executed outside the State in which it is presented is valid. Nothing
				in this paragraph shall be construed to authorize the administration of health
				care treatment otherwise prohibited by the laws of the State in which the
				directive is presented.
							(B)The provisions of this paragraph
				shall preempt any State law to the extent such law is inconsistent with such
				provisions. The provisions of this paragraph shall not preempt any State law
				that provides for greater portability, more deference to a patient’s wishes, or
				more latitude in determining a patient’s wishes with respect to health
				care.
							.
				(b)MedicaidSection
			 1902(w) of the Social Security Act (42
			 U.S.C. 1396a(w)) is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (B)—
						(i)by
			 striking in the individual’s medical record and inserting
			 in a prominent part of the individual’s current medical record;
			 and
						(ii)by
			 inserting and if presented by the individual (or on behalf of the
			 individual), to include the content of such advance directive in a prominent
			 part of such record before the semicolon at the end;
						(B)in subparagraph
			 (D), by striking and after the semicolon at the end;
					(C)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
					(D)by inserting after
			 subparagraph (E) the following new subparagraph:
						
							(F)to provide each such individual with
				the opportunity to discuss issues relating to the information provided to that
				individual pursuant to subparagraph (A) with an appropriately trained
				professional.
							;
					(2)in paragraph (4),
			 by striking a written and inserting an;
			 and
				(3)by adding at the
			 end the following paragraph:
					
						(6)(A)In addition to the requirements of
				paragraph (1), a provider shall give effect to a valid advance directive
				executed outside the State in which such directive is presented to the same
				extent as such provider would give effect to a valid advance directive executed
				under the law of the State in which it is presented. In the absence of
				knowledge to the contrary, such a provider may presume that such an advance
				directive executed outside the State in which it is presented is valid. Nothing
				in this paragraph shall be construed to authorize the administration of health
				care treatment otherwise prohibited by the laws of the State in which the
				directive is presented.
							(B)The provisions of this paragraph shall
				preempt any State law to the extent such law is inconsistent with such
				provisions. The provisions of this paragraph shall not preempt any State law
				that provides for greater portability, more deference to a patient’s wishes, or
				more latitude in determining a patient’s wishes with respect to health
				care.
							.
				(c)Effective
			 dates
				(1)In
			 generalSubject to paragraph (2), the amendments made by
			 subsections (a) and (b) shall apply to provider agreements entered into,
			 renewed, or extended under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.),
			 and to State plans under title XIX of such Act (42 U.S.C. 1396 et seq.), on or
			 after such date as the Secretary of Health and Human Services specifies, but in
			 no case may such date be later than 1 year after the date of enactment of this
			 Act.
				(2)Extension of
			 effective date for State law amendmentIn the case of a State
			 plan under title XIX of the Social Security
			 Act (42 U.S.C. 1396 et seq.) which the Secretary of Health and Human
			 Services determines requires State legislation in order for the plan to meet
			 the additional requirements imposed by the amendments made by subsection (b),
			 the State plan shall not be regarded as failing to comply with the requirements
			 of such title solely on the basis of its failure to meet these additional
			 requirements before the first day of the first calendar quarter beginning after
			 the close of the first regular session of the State legislature that begins
			 after the date of enactment of this Act. For purposes of the previous sentence,
			 in the case of a State that has a 2-year legislative session, each year of the
			 session is considered to be a separate regular session of the State
			 legislature.
				3.Medicare coverage
			 of an end-of-life planning consultation as part of an initial preventive
			 physical examination
			(a)In
			 generalSection 1861(ww) of the Social Security Act (42 U.S.C. 1395x(ww)) is
			 amended—
				(1)in
			 paragraph (1), by striking paragraph (2), and inserting
			 paragraph (2) and an end-of-life planning consultation (as defined in
			 paragraph (3)),; and
				(2)by adding at the
			 end the following new paragraph:
					
						(3)For purposes of paragraph (1), the
				term end-of-life planning consultation means a consultation
				between the physician and an individual regarding—
							(A)the importance of preparing advance
				directives in case an injury or illness causes the individual to be unable to
				make health care decisions;
							(B)the situations in which an advance
				directive is likely to be relied upon;
							(C)the reasons why the development of a
				comprehensive end-of-life plan is beneficial and the reasons why such a plan
				should be updated periodically as the health of the individual changes;
							(D)the identification of resources that
				an individual may use to determine the requirements of the State in which such
				individual resides so that the treatment wishes of that individual will be
				carried out if the individual is unable to communicate those wishes, including
				requirements regarding the designation of a surrogate decision maker (also
				known as a health care proxy); and
							(E)whether or not the physician is
				willing to follow the individual’s wishes as expressed in an advance
				directive.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to initial
			 preventive physical examinations furnished on or after January 1, 2009.
			4.National information hotline for
			 end-of-life decisionmaking and hospice careThe Secretary of Health and Human Services,
			 acting through the Administrator of the Centers for Medicare & Medicaid
			 Services, shall operate directly, or by grant, contract, or interagency
			 agreement, out of funds otherwise appropriated to the Secretary, a
			 clearinghouse and a 24-hour toll-free telephone hotline in order to provide
			 consumer information about advance directives (as defined in section 1866(f)(3)
			 of the Social Security Act (42 U.S.C.
			 1395cc(f)(3)), as amended by section 2(a)), end-of-life decisionmaking, and
			 available end-of-life and hospice care services. In carrying out the preceding
			 sentence, the Administrator may designate an existing clearinghouse and 24-hour
			 toll-free telephone hotline or, if no such entity is appropriate, may establish
			 a new clearinghouse and a 24-hour toll-free telephone hotline.
		5.Increasing awareness
			 of the importance of end-of-life planningTitle III of the
			 Public Health Service Act (42 U.S.C.
			 241 et seq.) is amended by adding at the end the following new part:
			
				SPrograms to
				increase awareness of advance directive planning issues
					399FF.Advance
				directive education campaigns
						(a)Advance
				directive education campaignThe Secretary shall, directly or
				through grants awarded under subsection (b), conduct a national public
				education campaign—
							(1)to raise public
				awareness of the importance of planning for care near the end of life;
							(2)to improve the
				public’s understanding of the various situations in which individuals may find
				themselves if they become unable to express their health care wishes;
							(3)to explain the
				need for readily available legal documents that express an individual’s wishes,
				through advance directives (including living wills, comfort care orders, and
				durable powers of attorney for health care); and
							(4)to educate the
				public about the availability of hospice care and palliative care.
							(b)Grants
							(1)In
				generalThe Secretary shall use at least 60 percent of the funds
				appropriated under subsection (c) for the purpose of awarding grants to public
				or nonprofit private entities (including States or political subdivisions of a
				State), or a consortium of any of such entities, for the purpose of conducting
				education campaigns under subsection (a).
							(2)PeriodAny
				grant awarded under paragraph (1) shall be for a period of 3 years.
							(c)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section
				$25,000,000.
						.
		
